Exhibit 10.1

THE JOHNS HOPKINS UNIVERSITY

UNIFORM PROVISIONS FOR BOARD SERVICE

1. Uniform Provisions. It is the policy of the Johns Hopkins University, its
Schools and Divisions, and the Johns Hopkins Hospital and Health System and its
affiliated hospitals (hereinafter individually and collectively JHU) that these
Uniform Provisions for Board Service (these Uniform Provisions) must be attached
and incorporated by reference into written or oral agreements that cover the
appointment of a JHU employee or faculty member to the board of directors of a
corporation or other outside entity. The use of the term “corporation” herein
shall include any legal operating entity, such as a Limited Liability Company,
Partnership, Trust, Foundation or Association. The term “Agreement” as used
herein shall mean the agreement between                                        
  (Board Member) and                                                   (the
Company), including any verbal agreement, by which Board Member shall be
appointed to and shall provide services as a member of the board of directors of
Company. Board Member and Company agree to abide by these Uniform Provisions,
and further agree that if anything in the Agreement, including anything that
survives the Agreement, is inconsistent with these Uniform Provisions, these
Uniform Provisions shall govern.

2. No JHU Liability. The parties acknowledge that JHU is not a party to the
Agreement, which is a private contract between Board Member and Company. Each
party to the Agreement acknowledges that the Board Member is entering into the
Agreement, and providing services to the Company, in the Board Member’s
individual capacity and not as an employee or agent of JHU, and that JHU shall
have no liability or responsibility whatsoever in connection with the Agreement,
including without limitation, any use by the Company of information obtained
from the Board Member in the course of the Board Member’s provision of services
under the Agreement. The office address of the Board Member may be identified in
the Agreement for the purpose of convenient communication between the Company
and the Board Member and does not in any way alter the fact that the Agreement
is a private contract between the Company and the Board Member.

3. The Agreement. The Agreement shall have no force or effect unless and until
it conforms to the requirements set forth in Section 1 above.

 

4. Board Member’s Obligation to JHU.

Company and Board Member recognize that Board Member’s primary duty as a
full-time Johns Hopkins faculty member or other JHU employee is to JHU. Company
and Board Member agree that JHU policies and Board Member’s obligations to JHU
shall govern and be afforded primacy in the event a conflict arises between such
obligations and policies and the obligations of the Board Member as a member of
the board of Company. During the term of the Agreement Board Member will notify
Company in the event that Board Member becomes aware of a conflict and will
provide such information as necessary concerning the conflict to the extent that
such information does not breach confidentiality provisions or understandings
among and



--------------------------------------------------------------------------------

between Board Member, JHU and any third party, or between Board Member and any
third party. Company and Board Member will jointly determine whether or not to
terminate the Agreement as a result of aforementioned notification.

Nothing in the Agreement shall in any way inhibit Board Member’s ability to
conduct research and other academic activities at, through, or on behalf of JHU,
or to lecture upon, submit for publication, publish, or otherwise disclose the
results of such activities, regardless of the sponsor or field of such
activities, during or at any time after the term of the Agreement. The
provisions of this Section 4 in no way alter: (a) Board Member’s obligations
under the Agreement regarding Confidential Information as defined in the
Agreement, or Board Member’s duty of confidentiality to Company generally; or
(b) any provisions in the Agreement that may limit Board Member’s ability to
consult for other parties under agreements to which JHU is not a party.

5. Limits on Board Member’s Advice under the Agreement. Board Member shall not
under the Agreement advise the Company regarding: (a) any on-going clinical
trials or other on-going research conducted by Board Member or any other parties
at, through, or on behalf of JHU; or (b) data or results from any clinical
trials or other research conducted by Board Member or any other parties at,
through, or on behalf of JHU unless such information, data or results have been:
(i) published; and/or (ii) delivered to the Company under the terms of an
agreement to which JHU is a party.

Board Member will not participate, nor be required to participate, in
discussions of, recommendations of, or in voting on, propositions before the
Board directly related to JHU. Board Member will recuse Board Member from
matters such as, but not limited to, contracts with JHU, donations to JHU,
sponsorship of research with JHU, and/or disputes between Company and JHU. Board
Member shall not attempt to influence any Company decision to engage in any
business relationship with or confer any benefit upon JHU.

6. Disclosure by Board Member. Board Member may disclose to the Company any
information that he/she would normally freely disclose to other members of the
scientific community at large, whether by publication, by presentation at
seminars, or in informal scientific discussions. Board Member shall not
disclose: (a) information that is proprietary to JHU and not generally available
to the public, or (b) unpublished results of, or unpublished data from, research
or clinical activity conducted at, by, or on behalf of JHU.

7. Permission Required for Use of Name. Board Member’s name, title and
affiliation with JHU may be stated in any list of Company board members. Board
Member’s name may not be used by Company for any purpose other than as part of a
list of Company board members. If Company wishes to list Board Member as
permitted herein in any fund-raising or investment documents, publications, or
websites, (collectively “Materials”), Company agrees to include the following
statement as a parenthetical comment or footnote on the same page, webpage, or
slide as the Board Member’s name, title at and/or affiliation with JHU:
Participation by Board Member does not constitute or imply endorsement by the
Johns Hopkins University or the Johns Hopkins Hospital and Health System. In
addition, before publication, in any case in which Company is required to
include the disclaimer, Company agrees to submit the relevant portions



--------------------------------------------------------------------------------

of Materials for prior review and written approval by JHU. Company agrees it
will not use Board Member’s name, title, and affiliation with JHU in any
circumstance in which the citation of Board Member’s affiliation with JHU in
Materials either implies or could be construed to imply endorsement of Company
or Company’s products or services by JHU,

8. Use of Name Statement. Company and its affiliates will not use the
likenesses, or logos of JHU in any citing of Board Member’s title at and/or
affiliation with JHU.

9. Confidentiality Exclusions. Nothing in the Agreement shall limit or be
construed to limit the Board Member’s right to use, disseminate, or publish any
information that (i) is or becomes available to the public through no breach of
the Agreement by Board Member; (ii) was or is obtained by the Board Member from
a third party who had the legal right to disclose the information to the Board
Member; (iii) is already in the possession of the Board Member at the time it is
communicated to Board Member under the Agreement; (iv) was developed by the
Board Member independently of and without reference to any information
communicated to the Board Member under the Agreement; or (v) is required to be
disclosed by law, government regulation, or court order. Information that is
disclosed by law, government regulation, or court order shall remain otherwise
subject to the confidentiality and non-use provisions set forth under the
Agreement as governed by these Uniform Provisions.

10. Ownership under the Agreement. Company agrees that the Company shall have no
rights to any publication, invention, discovery, improvement, or other
intellectual property whatsoever, whether or not publishable, patentable, or
copyrightable, which is developed as a result of a program of research financed
in whole or in part, by funds provided by or under the control of JHU. Nothing
in this Agreement in any way alters the terms of any agreements to which JHU and
the Company are parties, existing prior to the effective date of this Agreement,
or prepared and finalized after the effective date of this Agreement.

11. No Breach of Third Party Confidential Information. Any disclosure required
by the Board Member under the Agreement shall be limited to disclosure that does
not breach confidentiality provisions or understandings regarding
confidentiality between JHU and an actual or potential research sponsor or
collaborator or other third party, or between Board Member and any third party,
and Board Member’s failure to provide such confidential information to Company
shall not be a breach of any fiduciary duty owed to Company by Board Member.

12. Termination. Either party may terminate the Agreement with or without cause
upon the shorter of thirty (30) days or the notice period required by the
Agreement, by written notice to the other party.

13. Term of Uniform Provisions. These Uniform Provisions shall be in effect for
the full term of the Agreement, including the term of any provisions that
survive the Agreement. Any amendment of the Agreement will have no force or
effect unless the amendment satisfies the requirements of Section 1 above. If
any of these Uniform Provisions are adjudicated to be invalid, unenforceable,
contrary to, or prohibited under applicable laws or regulations of any
jurisdiction, the Agreement shall terminate as of the date such adjudication is
effective.